ALMON, Judge.
Appellant pled guilty to an indictment charging rape and his punishment was fixed at twenty years in 'the penitentiary.
The record does not show that the appellant was properly advised of his privilege against compulsory self-incrimination guaranteed by the Fifth Amendment and applicable to the States by reason of the Fourteenth. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274.
On authority of Honeycutt v. State, 47 Ala.App. 640, 259 So.2d 846, and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment must be reversed and the cause remanded.
Reversed and remanded.
All the Judges concur.